Citation Nr: 1208861	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-25 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability to include pneumonia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from December 1956 to January 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Although the Veteran initially filed a claim for service connection for pneumonia, the Board has restyled the issue to include any potentially relevant respiratory disability claims raised by the record, which includes pneumonia. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board also notes that in his July 2009 VA Form 9, Substantive Appeal, the Veteran indicated that he wished to appear for a BVA hearing before a member of the Board.  He was scheduled for a hearing in February 2012 and was sent notice of the hearing in December 2011.  He failed to appear for the hearing and has not shown good cause for his failure to do so. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for a respiratory disability to include pneumonia.  He contends that he was hospitalized during service in 1957 for pneumonia and that he was presently receiving treatment.  In an October 2005 statement, fellow service member R.C. related that one day while looking for the Veteran during service he was told by his company commander that the Veteran was hospitalized.  Per R.C., he was told that the Veteran had an accident with a gas mask.  

The evidence shows that the Veteran's service treatment records have been deemed fire damaged and are unavailable.  However, in light of the lay assertions of record, the Board finds that a VA examination is warranted.  In this regard, the Veteran has related that he had a gas mask accident in service in which pneumonia was diagnosed and that his condition continued to worsen post service for which he still receives treatment to date.  

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed respiratory disability.  Upon review of the claims file to include the lay statements of record, the examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present diagnosed respiratory disability is related to service to include the assertions of pneumonia during service in 1957 from a faulty gas mask.  A complete rationale for all opinions should be provided.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


